DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 11/2/2022.
Claims 12 and 20 have been amended.
The inventorship of the application has been updated.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Priority
This application is a continuation in part of 17/655,841 filed on 03/22/2022, which is a continuation in part of 17/066,873 filed on 10/09/2020, which is a continuation in part of 16/136,362 filed on 09/20/2018.
This application is a continuation in part of 15/397,374 filed on 01/03/2017, which is a continuation in part of 15/285,582 filed on 10/05/2016 which has priority to 62/287,145 filed on 01/26/2016.  15/285,582 is a continuation in part of 13/291,030 filed on 11/07/2011 which has priority to 61/417,873 filed on 11/29/2010.

Terminal Disclaimer
The terminal disclaimer filed on 11/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,616,330 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cideciyan et al. (US 2012/0266050), Wang et al. (US 8,495,111) and Aston et al. (US 8,843,459).
With respect to claim 1, Cideciyan teaches of a method comprises: receiving data for storage (paragraph 38; where a data write request is received);
error encoding the data to produce a plurality of data slices (paragraph 38-39; where C1 and C2 coding are performed on the incoming data creating strides (claimed slices) of data); 
determining metadata for a data slice of the plurality of data slices (paragraph 42; where address metadata containing the mapping of the LBAs to stride ids to strip ids to PBAs is maintained);
storing the metadata in a first plurality of memory devices of a first memory type (fig. 1; paragraph 36, 42; where the address metadata is maintained in the flash controller memory); and 
storing the data slice in a slice storage location, indicated by the metadata, in a second plurality of memory devices of a second memory type (fig. 1; paragraph 41-42; where the data strides are stored in the flash memory.  The locations are tracked by the address metadata),
wherein the first memory type has a higher performance level than the second memory type (fig. 1; paragraph 35-36; the SDRAM storage of the controller has faster performance than flash memory).
Cideciyan fails to explicitly teach of (1) storing the metadata in a metadata storage tree, and (2) wherein the first memory type has a higher performance level than the second memory type based on a utilization approach.
However, Wang teaches of storing the metadata in a metadata storage tree (abstract, fig. 4; column 5, line 4-column 6, line 6; where the metadata entries are stored as part of the hierarchical entry tree).
The combination of Cideciyan and Wang fails to explicitly teach of wherein the first memory type has a higher performance level than the second memory type based on a utilization approach.
However, Aston teaches of wherein the first memory type has a higher performance level than the second memory type based on a utilization approach (column 8, line 54-column 9, line 7 & column 9, lines 34-45; where metadata is stored in the high speed storage tier and data is stored in the low speed storage tier as metadata is typically accessed more frequently than user data).
Cideciyan and Wang are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Cideciyan and Wang before the time of the effective filing of the claimed invention to incorporate the storing of the metadata of Cideciyan in a hierarchical entry tree as taught in Wang.  Their motivation would have been to more efficiently manage the memory resources (Wang, column 1, lines 48-56).
Cideciyan, Wang, and Aston are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Cideciyan, Wang, and Aston before the time of the effective filing of the claimed invention to incorporate the storing metadata in high performance tier and data in a low performance tier in the combination of Cideciyan and Wang as taught in Aston .  Their motivation would have been to improve performance (Aston, column 9, lines 52-67).
With respect to claim 12, the combination of Cideciyan, Wang, and Aston teaches of the limitations cited and described above with respect to claim 1for the same reasoning as recited with respect to claim 1.
Cideciyan also teaches of a processing system of a storage system comprises: at least one processor (fig. 2; paragraph 35-36; flash controller); 
a memory that stores operational instructions that, when executed by the at least one processor (paragraph 26; where the program carrying out instructions must be stored in a memory), cause the processing system to: encode the data via erasure coding to produce a plurality of data slices (paragraph 38-39; where C1 and C2 coding are performed on the incoming data creating strides (claimed slices) of data).
With respect to claim 20, the combination of Cideciyan, Wang, and Aston teaches of the limitations cited and described above with respect to claims 1 and 12 for the same reasoning as recited with respect to claims 1 and 12.
Cideciyan also teaches of a non-transitory computer readable storage medium comprises: at least one memory section that stores operational instructions that, when executed by a processing system that includes a processor and a memory, causes the processing system to perform the method of claim 1 (paragraph 26; where the program carrying out instructions must be stored in a memory and executed by a processor to carry out the instructions).
With respect to claims 2 and 13, Aston teaches of wherein the utilization approach indicates metadata be stored in higher performing memory than data slices (column 8, line 54-column 9, line 7, column 9, lines 34-45; where metadata is stored in the high speed storage tier while data is stored in the lower speed storage tier).
The reasons for obviousness are the same as those indicated above with respect to claims 1 and 12.
With respect to claims 3 and 14, Aston teaches of wherein the first plurality of memory devices corresponds to a plurality of solid-state memory devices (column 8, lines 36-53; where the high speed storage tier includes SSDs).
The reasons for obviousness are the same as those indicated above with respect to claims 1 and 12.
With respect to claim 4, the combination of Cideciyan, Wang, and Aston teaches of determining at least one first memory device from the first plurality of memory devices to store the metadata based on the utilization approach (Cideciyan, paragraph 36, 41-42; Aston, column 8, lines 36-column 9, line 22; where the metadata is stored in a high speed storage tier device).
The reasons for obviousness are the same as those indicated above with respect to claims 1 and 12.
With respect to claim 5, the combination of Cideciyan, Wang, and Aston teaches of determining at least one second memory device from the second plurality of memory devices to store the data slice based on the utilization approach (Cideciyan, paragraph 36, 41-42; Aston, column 8, lines 36-column 9, line 22; where the encoded data is stored in a lower speed storage tier device).
The reasons for obviousness are the same as those indicated above with respect to claims 1 and 12.
With respect to claim 15, the combination of Cideciyan, Wang, and Aston teaches of the limitations cited and described above with respect to claims 4 and 5 for the same reasoning as recited with respect to claims 4 and 5.
With respect to claims 6 and 16, the combination of Cideciyan, Wang, and Aston teaches of determining utilization parameters for the utilization approach by identifying the first plurality of memory devices for storing the metadata storage tree and identifying the second plurality of memory devices for storing data slices (Cideciyan, paragraph 36, 41-42; Aston, column 8, lines 36-column 9, line 22; where the high speed storage tier devices have a higher speed and store the metadata and the low speed storage tier devices had a lower speed and store the encoded data).
The reasons for obviousness are the same as those indicated above with respect to claims 1 and 12.
With respect to claim 7, Wang teaches of generating an initial metadata storage tree structure in at least one of the first plurality of memory devices (abstract, fig. 4; column 5, line 4-column 6, line 6; whereas the metadata entries are stored as part of the hierarchical entry tree, the hierarchical entry tree structures must have been initially generated).
The reasons for obviousness are the same as those indicated above with respect to claim 1.
With respect to claims 8 and 17, the combination of Cideciyan, Wang, and Aston teaches of wherein the metadata stored in the metadata storage tree includes an address indicating the slice storage location of the data slice in the second plurality of memory devices (Cideciyan, paragraph 42; where the location of the data in the storage is maintained in the address metadata).
The reasons for obviousness are the same as those indicated above with respect to claims 1 and 12.
With respect to claims 9 and 18, Wang teaches of wherein the first plurality of memory devices store a plurality of metadata storage trees that includes the metadata storage tree (abstract, fig. 4; column 5, line 4-column 6, line 6; where different levels of the tree may have their own tree structure).
The reasons for obviousness are the same as those indicated above with respect to claims 1 and 12.
With respect to claims 10 and 19, Cideciyan teaches of wherein the metadata further indicates at least one of: a data object name, or a revision number (paragraphs 39, 42-43; where the metadata contains the stride ids and strip ids).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cideciyan, Wang, and Aston as applied to claim 1 above, and further in view of Sikdat et al (US 2010/0122020).
With respect to claim 11, the combination of Cideciyan, Wang, and Aston fails to explicitly teach of receiving access information from a plurality of storage units that include at least one of: at least one of the first plurality of memory devices, or at least one of the second plurality of memory devices; generating memory utilization data based on the access information; and configuring the plurality of storage units based on the memory utilization data.
However, Sikdat teaches of receiving access information from a plurality of storage units that include at least one of: at least one of the first plurality of memory devices, or at least one of the second plurality of memory devices (fig. 11; paragraph 70-72; where the metrics are obtained from monitoring the accesses of the particular storage disks);
generating memory utilization data based on the access information (fig. 11; paragraph 70-72; where the metrics are obtained from monitoring the accesses of the particular storage disks and are placed in the metric tables); and
configuring the plurality of storage units based on the memory utilization data (fig. 10; paragraph 67-68; where the resource allocation for a particular disk is updated based on the metrics).
Cideciyan, Wang, Aston, and Sikdat are analogous art because they are from the same field of endeavor, as they are directed to data storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Cideciyan, Wang, Aston, and Sikdat before the time of the effective filing of the claimed invention to incorporate the dynamically adjusting the resource allocation for storage disks based on their performance metrics in the combination of Cideciyan, Wang, and Aston as taught in Sikdat.  Their motivation would have been to maintain performance and ensure the SLAs are met by the disks (Sikdat, paragraph 27, 29).

Response to Arguments
Applicant’s arguments, see page 8 of the remarks, filed 11/2/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cideciyan, Wang, and Aston above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193. The examiner can normally be reached Monday - Friday 8am -5:30pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138